EXHIBIT 10.51
SIXTH AMENDMENT AND WAIVER
TO AMENDED AND RESTATED CREDIT AGREEMENT
          THIS SIXTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT
AGREEMENT (“Sixth Amendment”), dated as of June 8, 2009, is made and entered
into by and between MOTORCAR PARTS OF AMERICA, INC., a New York corporation
(“Borrower”), and UNION BANK, N.A., a national banking association formerly
known as Union Bank of California, N.A. (“Bank”).
RECITALS:
A. Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated as of October 24, 2007, as amended by (i) that certain First
Amendment dated as of January 14, 2008, (ii) that certain Second Amendment dated
as of May 13, 2008, (iii) that certain Third Amendment dated as of August 19,
2008, (iv) that certain Fourth Amendment dated as of January 30, 2009 and
(v) that certain Fifth Amendment dated as of April 6, 2009 (as so amended, the
“Agreement”), pursuant to which Bank agreed to make various credit facilities
available to Borrower in the respective amounts provided for therein.
B. Pursuant to Section 6.5(a) of the Agreement, Borrower agreed, among other
things, to achieve, on a consolidated basis with its Subsidiaries, EBITDA of not
less than Four Million Five Hundred Thousand Dollars ($4,500,000) for each
fiscal quarter ending after December 31, 2008. Borrower failed to comply with
Section 6.5(a) of the Agreement for the fiscal quarter ended March 31, 2009,
which failure constitutes an Event of Default under Section 8.1(c) of the
Agreement.
C. Pursuant to Section 6.5(b) of the Agreement, Borrower agreed, among other
things, to achieve, on a consolidated basis with its Subsidiaries, total EBITDA
of not less than Nineteen Million Five Hundred Thousand Dollars ($19,500,000) as
of the last day of each fiscal quarter ending after December 31, 2008, for the
four (4) consecutive fiscal quarters ending on such date. Borrower failed to
comply with Section 6.5(b) of the Agreement as of the close of the fiscal
quarter ended March 31, 2009, which failure constitutes an Event of Default
under Section 8.1(c) of the Agreement.
D. Borrower has requested that Bank agree to waive the Events of Default
described in Recitals B and C hereinabove. Bank is willing to so waive such
Events of Default, subject, however, to the terms and conditions of this Sixth
Amendment.
E. In addition to the foregoing waivers, Borrower has requested that Bank agree
to amend the Agreement in certain respects. Bank is willing to so amend the
Agreement, subject, however, to the terms and conditions of this Sixth
Amendment.
AGREEMENT:
          In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:
1. Defined Terms. Initially capitalized terms used herein which are not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
2. Waivers.
     (a) Subject to the terms and conditions set forth in this Sixth Amendment,
Bank hereby waives the Events of Default that occurred under Section 8.1(c) of
the Agreement as a result of Borrower’s failure to

 



--------------------------------------------------------------------------------



 



comply with Section 6.5(a) and Section 6.5(b) of the Agreement, all as more
specifically described in Recitals B and C hereinabove.
     (b) The waivers provided for in subsection (a) of this Section 2 are
limited precisely as written and shall not be deemed to excuse Borrower’s
further performance of Section 6.5(a) or Section 6.5(b) of the Agreement, as
amended by this Sixth Amendment, or of any other condition, covenant or term
contained in the Agreement, as amended by this Sixth Amendment, or any other
Loan Document. Any failure or delay on the part of Bank in the exercise of any
right, power or privilege under the Agreement, as amended by this Sixth
Amendment, or any other Loan Document shall not operate as a waiver thereof.
3. Amendments To The Agreement.
     (a) Section 1 of the Agreement is hereby amended by adding new definitions
of “Reserve” and “Reserve Amount” thereto in the appropriate alphabetical order,
which shall read in full as follows:
          “‘Reserve’ shall mean a borrowing reserve established in connection
with the Revolving Credit Commitment, which Reserve shall remain in effect
thereunder if and only if Borrower is a party to any factoring program or
similar arrangement with a factor reasonably satisfactory to Bank, pursuant to
which the accounts receivable of Borrower owing by its largest account debtor
are being factored by such factor.”
          “‘Reserve Amount’ shall mean the amount of the Reserve, which shall be
Seven Million Five Hundred Thousand Dollars ($7,500,000) from and after the
effective date of the Sixth Amendment.”
     (b) Section 1 of the Agreement is hereby further amended by adding a new
definition of “Sixth Amendment” thereto in the appropriate alphabetical order,
which shall read in full as follows:
          “‘Sixth Amendment’ shall mean that certain Sixth Amendment to this
Agreement, dated as of June 8, 2009, by and between Borrower and Bank.”
     (c) Section 2.1 of the Agreement is hereby amended to read in full as
follows:
          “2.1 Revolving Credit Commitment. Subject to the terms and conditions
of this Agreement, from the effective date of the Sixth Amendment to this
Agreement to but excluding the Revolving Credit Commitment Termination Date,
provided that no Event of Default then has occurred and is continuing, Bank will
make one or more revolving loans (collectively, the ‘Revolving Loans’ and
individually, a ‘Revolving Loan’) to Borrower as Borrower may request from time
to time; provided, however, that (a) the aggregate outstanding principal amount
of all such Revolving Loans at any one time shall not exceed the difference of
(i) Forty Million Dollars ($40,000,000) less (ii) the Reserve Amount (the
‘Revolving Credit Commitment’) and (b) the aggregate principal amount of all
Revolving Loans made by Bank to Borrower during the term of this Agreement, the
proceeds of which are used by Borrower for the purpose of consummating a
Permitted Acquisition, shall not exceed Fifteen Million Dollars ($15,000,000).
Each Revolving Loan requested and made hereunder which bears interest at a rate
based upon the Base Interest Rate (as such term is defined in the Revolving
Note) shall be in a principal amount of not less than Five Hundred Thousand
Dollars ($500,000). Each Revolving Loan requested and made hereunder which bears
interest at a rate based upon the Reference Rate (as such term is defined in the
Revolving Note) shall be in a principal amount of not less than One Hundred
Thousand Dollars ($100,000). Within the limits of time and amount set forth in
this Section 2.1, Borrower may borrow, repay and reborrow Revolving Loans under
the Revolving Credit Commitment. All Revolving Loans shall be requested before
the Revolving Credit Commitment Termination Date, on which date all outstanding
principal of and accrued but unpaid interest on all Revolving Loans shall be due
and payable. Borrower’s obligation to repay the outstanding principal amount of
all Revolving Loans, together with accrued but unpaid interest thereon, shall be
evidenced by a promissory note issued by Borrower in favor of Bank (the
‘Revolving Note’) on the standard form used by Bank to evidence its commercial
loans. Bank shall enter the amount of each Revolving Loan, and any payments
thereof, in its books and records, and such entries shall be prima facie
evidence of the principal amount outstanding under the Revolving Credit
Commitment. The

 



--------------------------------------------------------------------------------



 



failure of Bank to make any notation in its books and records shall not
discharge Borrower of its obligation to repay in full with interest all amounts
borrowed hereunder. The proceeds of the Revolving Loans shall be disbursed
pursuant to an Authorization to Disburse, on Bank’s standard form therefor,
executed and delivered by Borrower to Bank, and used by Borrower for any of the
purposes set forth in Section 2.3(a) hereinbelow.”
     (d) Section 6.5 of the Agreement is hereby amended to read in full as
follows:
          “6.5 EBITDA.
               (a) Borrower and its Subsidiaries shall achieve EBITDA of not
less than (i) Two Million Nine Hundred Thousand Dollars ($2,900,000) for the
fiscal quarter ending June 30, 2009 and (ii) Four Million Dollars ($4,000,000)
for each fiscal quarter ending thereafter; and
               (b) Borrower and its Subsidiaries shall achieve total EBITDA of
not less than (i) Twelve Million Five Hundred Thousand Dollars ($12,500,000) as
of the last day of the fiscal quarter ending June 30, 2009, (ii) Eleven Million
Two Hundred Fifty Thousand Dollars ($11,250,000) as of the last day of the
fiscal quarter ending September 30, 2009, (iii) Twelve Million Five Hundred
Thousand Dollars ($12,500,000) as of the last day of the fiscal quarter ending
December 31, 2009 and (iv) Seventeen Million Dollars ($17,000,000) as of the
last day of each fiscal quarter ending thereafter, in each case for the four
(4) consecutive fiscal quarters ending on such date.”
          (e) Section 6.7 of the Agreement is hereby amended to read in full as
follows:
               “6.7 Leverage Ratio. Borrower and its Subsidiaries shall maintain
a Leverage Ratio of not greater than (a) 2.25 to 1.00 as of the last day of the
fiscal quarter ending June 30, 2009, (b) 2.50 to 1.00 as of the last day of the
fiscal quarter ending September 30, 2009 and (c) 2.00 to 1.00 as of the last day
of each fiscal quarter ending thereafter.”
4. Effectiveness Of This Sixth Amendment. This Sixth Amendment shall become
effective as of the date hereof when, and only when, Bank shall have received
all of the following, in form and substance satisfactory to Bank:
          (a) A counterpart of this Sixth Amendment, duly executed by Borrower:
          (b) A waiver fee in connection with the waivers granted by Bank to
Borrower pursuant to this Sixth Amendment in the sum of Twenty-Five Thousand
Dollars ($25,000), which waiver fee shall be non-refundable;
          (c) A legal documentation fee in the sum of Eight Hundred Dollars
($800), which legal documentation fee shall be non-refundable; and
          (d) Such other documents, instruments or agreements as Bank may
reasonably deem necessary in order to effect fully the purposes of this Sixth
Amendment.
5. Ratification.
          (a) Except as specifically amended hereinabove, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed; and
          (b) Upon the effectiveness of this Sixth Amendment, each reference in
the Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”, or words of
like import referring to the Agreement shall mean and be a reference to the
Agreement, as amended by this Sixth Amendment.

 



--------------------------------------------------------------------------------



 



6. Representations and Warranties. Borrower represents and warrants as follows:
          (a) Each of the representations and warranties contained in Section 5
of the Agreement, as amended hereby, is hereby reaffirmed as of the date hereof,
each as if set forth herein;
          (b) The execution, delivery and performance of this Sixth Amendment
are within Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, have received all necessary approvals, if any, and
do not contravene any law or any contractual restriction binding on Borrower;
          (c) This Sixth Amendment is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms; and
          (d) No event has occurred and is continuing or would result from this
Sixth Amendment which constitutes an Event of Default under the Agreement, or
would constitute an Event of Default but for the requirement that notice be
given or time elapse, or both.
7. Governing Law. This Sixth Amendment shall be deemed a contract under and
subject to, and shall be construed for all purposes and in accordance with, the
laws of the State of California.
8. Counterparts. This Sixth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



               WITNESS the due execution hereof as of the date first above
written.
“Borrower”
MOTORCAR PARTS OF AMERICA, INC.

         
By:
  /s/ Selwyn H. Joffe
 
Selwyn H. Joffe
Chairman, President and
Chief Executive Officer    

“Bank”
UNION BANK, N.A.

         
By:
  /s/ Cary L. Moore
 
Cary L. Moore
Senior Vice President    

 